NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: JOHN LEE CHRISTAKIS,                     No.    14-60013

             Debtor.                            BAP No. 12-1376
______________________________

JOHN LEE CHRISTAKIS,                            MEMORANDUM*

                Appellant,

 v.

U.S. BANK N.A.,

                Appellee.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
              Dunn, Pappas, and Kurtz, Bankruptcy Judges, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      John Lee Christakis appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) order dismissing as moot his appeal from the bankruptcy court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion to reconsider. We have jurisdiction under 28 U.S.C. § 158(d).

We review for clear error factual findings about mootness, and review de novo

legal conclusions. Rev Op Grp. v. ML Manager LLC (In re Mortgages Ltd.), 771

F.3d 1211, 1215 (9th Cir. 2014). We affirm.

      The BAP properly dismissed Christakis’s appeal as moot, because Christakis

neither sought a stay of the bankruptcy court’s objectionable order, nor offered any

reason for not doing so. See id. at 1215-16 (the court must first determine if

appellant applied to the bankruptcy judge for a stay, or gave adequate reason on the

record for not doing so). Christakis has accordingly permitted such a

comprehensive change of circumstances to occur that it is inequitable to consider

the merits of the appeal. Id. at 1215-17; Motor Vehicle Casualty Co. v. Thorpe

Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 880-81 (9th Cir. 2012).

      In light of our disposition, we do not consider Christakis’s arguments

regarding the underlying merits.

      Christakis’s motion to take judicial notice of BAP transcripts (Docket No.

26) is denied as unnecessary.

      AFFIRMED.




                                                                                 14-60013
                                          2